Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 1 of 14 PageID 101




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

GABRIELLE GROESCHEL,

      Plaintiff,
v.                                                Case No. 8:18-cv-2500-T-33AAS

CASEY KEY FISH HOUSE, INC.,

      Defendant.
______________________________________/

                      REPORT AND RECOMMENDATION

      Gabrielle Groeschel moves for damages on her overtime and minimum-wage

claims under the Fair Labor Standards Act (FLSA).         (Doc. 15).   Ms. Groeschel

demonstrates she is entitled to $18,543.90 in unpaid overtime, $8,942.80 in unpaid

minimum wages, and $27,486.70 in liquidated damages. Her motion should therefore

be GRANTED.

I.    BACKGROUND1

      Casey Key Fish House (Fish House) is a restaurant in Osprey, Florida. (Doc.

1, p. 3). From October 2004 to November 2017, Ms. Groeschel worked for Fish House

as a server. (Id. at 2). Fish House employed Ms. Groeschel as a tipped employee,

which means Fish House paid Ms. Groeschel below minimum wage. (Id. at 3).



1 The defaulting party admits well-pleaded allegations in the complaint. Buchanan
v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (citation omitted). So, this report’s
“Background” section is partially based on well-pleaded allegations in Ms. Groeschel’s
complaint.
                                          1
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 2 of 14 PageID 102




      During her time with Fish House, Ms. Groeschel was required to participate

in an illegitimate tip pool. (Doc. 1, p. 2). That is, Ms. Groeschel was forced to share

her tips with employees “who do not customarily and regularly receive tips.” (Id.).

When Fish House terminated Ms. Groeschel, her hourly wage was $5.10. (Id. at 3).

      Ms. Groeschel claims Fish House violated the FLSA and Florida’s Minimum

Wage Act (FMWA). (Id. at 5–7). Ms. Groeschel alleges Fish House failed to pay her

overtime every week she worked more than forty hours. (Doc. 1, pp. 5–6). Ms.

Groeschel’s complaint also alleges Fish House failed to pay Ms. Groeschel minimum

wage. (Id. at 6–7). She also seeks a judgment for attorney’s fees. (Id. at 7).

      Ms. Groeschel served Fish House and later moved for entry of Clerk’s default

after Fish House failed to plead or otherwise defend against her claims. (Doc. 8). The

Clerk entered default, and Ms. Groeschel then moved for default judgment under

Federal Rule of Civil Procedure 55(b). (Doc. 11).

      The December 26th report recommended entering default judgment, with

respect to liability, against Fish House on Ms. Groeschel’s overtime (Count I) and

minimum-wage (Count II) claims under the FLSA.           (Doc. 13).   The report also

recommended denying default judgment on Ms. Groeschel’s claim under the FMWA

(Count III) because she failed to satisfy the FMWA’s notice requirement. (Id.).

      The report discussed how the record at that point included insufficient

information to determine Ms. Groeschel’s damages under the FLSA. (Id.). The report

also discussed how Ms. Groeschel provided no documentation to support the amount

                                          2
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 3 of 14 PageID 103




of her attorney’s fees judgment. (Doc. 13). So, the report recommended reserving

entry of default judgment on the overtime (Count I), minimum-wage (Count II), and

attorney’s fees (Count IV) claims until Ms. Groeschel provided requisite

documentation.    (Id. at 6).   The January 10th order accepted and adopted the

December 26th Report and Recommendation. (Doc. 14).

      Ms. Groeschel submitted her current motion consistent with the January 10th

order. (Doc. 15). To support her claimed overtime and minimum-wage damages, Ms.

Groeschel included an affidavit, in which she details her damages.    (Doc. 16). The

issue of Ms. Groeschel’s damages on her overtime and minimum-wage claims is

therefore ripe for determination.

II.   LEGAL STANDARD

      Although default judgment on liability accepts well-pleaded allegations as

true, allegations about damages are not automatically accepted. Miller v. Paradise

of Port Richey, Inc., 75 F. Supp. 2d 1342, 1346 (M.D. Fla. 1999). The court must

instead determine the amount and types of damages to award. Id. (citation omitted);

see also Fed. R. Civ. P. 55(b) (stating the court may conduct hearings to determine

the amount of damages to award).

      The court need not conduct a hearing under Rule 55(b) if the record clearly

establishes the amount of damages. Giovanno v. Fabec, 804 F.3d 1361, 1366 (11th

Cir. 2015) (citations omitted). Detailed affidavits alone can establish the amount of

damages. Adolph Coors Co. v. Movement Against Racism and the Klan, 777 F.2d

                                         3
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 4 of 14 PageID 104




1538, 1543–44 (11th Cir. 1985) (citations omitted).

       Under the FLSA, the plaintiff has the burden of proving she worked without

proper compensation. See Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306,

1315 (11th Cir. 2007) (citation omitted) (discussing how an FLSA plaintiff has the

burden of proving she worked overtime without compensation). After the plaintiff

produces evidence supporting her claimed damages, the burden shifts to the employer

to prove it properly paid the plaintiff. Lamonica v. Safe Hurricane Shutters, Inc., 711

F.3d 1299, 1315 (11th Cir. 2013) (quoting and discussing Anderson v. Mt. Clemens

Pottery Co., 328 U.S. 680 (1946)). If the employer fails to produce evidence, like time

records, showing the plaintiff was properly paid, then the court may award the

plaintiff’s requested damages. Id. (quotation and citations omitted).

III.   ANALYSIS

       Ms. Groeschel’s current motion attempts to establish damages on her overtime

and minimum-wage claims. (Doc. 15). The undersigned will address each claim in

turn—albeit in a different order.2

       A.    Minimum-Wage Compensation

       Employers must pay their employees an hourly minimum wage of $7.25. 29

U.S.C. § 206(a)(1)(C). If an employer pays an employee below minimum wage, the


2 Courts usually analyze overtime claims last because other wages can reduce the
plaintiff’s overtime compensation. See, e.g., Wallace v. The Kiwi Group, 247 F.R.D.
679, 684 (M.D. Fla. 2008) (stating the plaintiff’s overtime compensation was “not
reduced by any previously received wages”).

                                          4
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 5 of 14 PageID 105




employee may recover the difference between the hourly minimum wage and the

hourly wage she received for the work she performed. Wallace, 247 F.R.D. at 682.

        In her affidavit, Ms. Groeschel states her hourly wage was $5.03 from October

9, 2015, to December 31, 2016. (Doc. 16, ¶4). The difference between Ms. Groeschel’s

hourly wage and the minimum wage is $2.22.3 She worked forty hours a week for

sixty-one weeks from October 9, 2015, to December 31, 2016. (Doc. 15, p. 6). Ms.

Groeschel may recover $2.22 hourly for non-overtime she worked in those sixty-one

weeks. Ms. Groeschel worked 2,4404 non-overtime hours between October 9, 2015, to

December 31, 2016. She should be awarded $5,416.805 in unpaid minimum-wage

compensation for the time between October 9, 2015, to December 31, 2016.

        From January 1, 2017, to November 30, 2017, Ms. Groeschel states her hourly

wage was $5.10. (Doc. 16, ¶5). The difference between Ms. Groeschel’s 2017 hourly

wage and the minimum wage is $2.15.6 She worked forty hours a week for forty-one

weeks from January 1, 2017, to November 30, 2017. (Doc. 15, p. 6). Ms. Groeschel

may recover $2.15 hourly for non-overtime she worked in those forty-one weeks. She

worked 1,6407 non-overtime hours between January 1, 2017, to November 30, 2017.


3   $7.25 (minimum wage) - $5.03 (wage received) = $2.22 (difference)

4   40 (non-overtime hours) x 61 (weeks worked) = 2,440 (non-overtime hours worked)

5   $2.22 (difference) x 2,440 (non-overtime hours) = $5,416.80 (unpaid minimum wage)

6   $7.25 (minimum wage) - $5.10 (wage received) = $2.15 (difference)

7   40 (non-overtime hours) x 41 (weeks worked) = 1,640 (non-overtime hours worked)
                                          5
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 6 of 14 PageID 106




Ms. Groeschel should be awarded $3,5268 in unpaid minimum-wage compensation

for the time between January 1, 2017, to November 30, 2017.

         Altogether, Ms. Groeschel should be awarded $8,942.809 for all unpaid

minimum-wage compensation.

         B.    Overtime Compensation

         An employee must be paid one and one-half times her regular wage for each

hour she works over forty hours in a week. 29 U.S.C. § 207(a)(1). A tipped employee’s

regular wage—for purposes of calculating overtime pay—equals the wage she was

paid plus the employer’s tip credit.10 29 C.F.R. § 531.60; Perez v. Palermo Seafood,

Inc., 548 F. Supp. 2d 1340, 1349 (S.D. Fla. 2008) (quotation and citation omitted).

         The most an employer may apply toward the tip credit is $5.12 hourly. 29

C.F.R. § 516.28(a)(3). Ms. Groeschel, however, requests the court use a $3.02 hourly

tip credit. (Doc. 15, p. 14). So, for purposes of calculating overtime, Ms. Groeschel’s

regular wage equals the hourly wage she was paid plus the $3.02 tip credit.

         Fish House paid Ms. Groeschel $5.03 hourly from October 9, 2015, to December

31, 2016. (Doc. 16, ¶4). Ms. Groeschel’s regular hourly wage during that period, for



8    $2.15 (difference) x 1,640 (non-overtime hours) = $3,526 (unpaid minimum wage)

9$5,416.80 (10/9/15–12/31/16) + $3,526 (1/1/17–11/30/17) = $8,942.80 (total unpaid
minimum wage)
10 For certain types of employees, like servers, an employer may credit the employee’s
tips toward the minimum wage; this is called a tip credit. 29 U.S.C. § 203(m).

                                           6
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 7 of 14 PageID 107




purposes of calculating overtime, was therefore $8.05.11 She worked fifteen hours

overtime each week for sixty-one weeks from October 9, 2015, to December 31, 2016.

(Doc. 16, ¶6). Ms. Groeschel may therefore recover $11,053.2012 in unpaid overtime

from October 9, 2015, to December 31, 2016.

        Fish House paid Ms. Groeschel $5.10 hourly from January 1, 2017, to

November 30, 2017. (Doc. 16, ¶5). Ms. Groeschel’s regular hourly wage during that

period, for purposes of calculating overtime, was therefore $8.12.13 She worked

fifteen hours overtime each week for forty-one weeks from January 1, 2017, to

November 30, 2017. (Doc. 16, ¶6). Ms. Groeschel may therefore recover $7,490.7014

in unpaid overtime from January 1, 2017, to November 30, 2017.




11 $3.02 (tip credit) + $5.03 (hourly wage) = $8.05 (regular hourly wage for purposes
of calculating overtime)

12   15 (weekly overtime) x 61 (weeks worked) = 915 (overtime hours worked)

$8.05 (regular wage for purposes of calculating overtime) x 1.5 = $12.075 (which
rounds up to $12.08)

915 (overtime hours worked) x $12.08 (overtime wage) = $11,053.20 (unpaid
overtime)
13  $3.02 (tip credit) + $5.10 (hourly wage) = $8.12 (regular wage for purposes of
calculating overtime)

14   15 (weekly overtime) x 41 (weeks worked) = 615 (overtime hours worked)

$8.12 (regular wage for purposes of calculating overtime) x 1.5 = $12.18

615 (overtime hours worked) x $12.18 (overtime wage) = $7,490.70 (unpaid overtime)

                                          7
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 8 of 14 PageID 108




      Altogether, Ms. Groeschel should be awarded $18,543.9015 in unpaid overtime.

      C.        Reimbursement for Misappropriated Tips

      Ms. Groeschel claims she is entitled to reimbursement from Fish House for

misappropriated tips. (Doc. 15, pp. 6–7). According to Ms. Groeschel, Fish House

forced her to share $30 of her daily wage with employees who cannot participate in

tip pools under the FLSA, like dishwashers and hostesses. (Doc. 15, p. 7). Ms.

Groeschel seeks to recover $30 each day for 510 days—from October 9, 2015, to

November 30, 2017—in which Fish House misappropriated tips. (Id.). So, Ms.

Groeschel seeks to recover $15,30016 “as damages for tips misappropriated” by Fish

House. (Id.).

      Two authorities Ms. Groeschel cites, with respect to her misappropriation-

damages claim, do not state an FLSA plaintiff may recover misappropriated tips in

addition to a minimum-wage award. See 29 U.S.C. § 203(m) (defining “wage” and

discussing how to determine a tipped employee’s wage); Kubiak v. S.W. Cowboy, Inc.,

164 F. Supp. 3d 1344, 1355 (M.D. Fla. 2016) (discussing tip credits and tip pools).

      Ms. Groeschel cites a fact sheet from the Department of Labor Wage and Hour

Division, which states an employee may recover misappropriated tips in addition to

a minimum-wage award if she is required to participate in an illegitimate tip pool


15 $11,053.20 (10/9/15–12/31/16) + $7,490.70 (1/1/17–11/30/17) = $18,543.90 (total
unpaid overtime)

16 $30 (daily misappropriated tips) x 510 (days worked) = $15,300 (misappropriated
tips)
                                         8
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 9 of 14 PageID 109




under the FLSA. See U.S. Dep’t of Labor Wage and Hour Division, Fact Sheet #15:

Tipped Employees Under the Fair Labor Standards Act (FLSA), DOL.gov (Apr. 2018),

https://www.dol.gov/whd/reg/compliance/whdfs15.pdf      (discussing   how   a   tipped

employee who is required to contribute to an illegitimate tip pool is owed minimum

wage and reimbursement of the tips she contributed to the pool).

      Department of Labor Fact Sheets, however, are not binding law. Joseph v.

Nichell’s Caribbean Cuisine, Inc., 862 F. Supp. 2d 1309, 1313 n.1 (S.D. Fla. 2012)

(citation omitted); see also Christensen v. Harris Cty., 529 U.S. 576, 587 (2000)

(stating that Department of Labor opinion letters are “entitled to respect” to the

extent the letters’ interpretations have “power to persuade”) (citations omitted).

      Monetary recovery under the FLSA is usually limited to unpaid minimum

wages, unpaid overtime, and liquidated damages. Lyons v. Allendale Mut. Ins. Co.,

484 F. Supp. 1343, 1344–45 (N.D. Ga. 1980) (citations omitted). Courts are also

careful to avoid allowing FLSA plaintiffs to obtain double recovery of monetary

awards. See, e.g., 703 F. Supp. 925, 927 (N.D. Ga. 1988) (discussing how court found

no authority to award both prejudgment interest and liquidated damages to FLSA

plaintiff); see also Santana v. Duke, LLC, No. 2:16-CV-190-FtM-99MRM, 2017 WL

2608808, at *12 (M.D. Fla. May 16, 2017) (stating FLSA plaintiff was not entitled to

“a duplicative award of damages”).

      Ms. Groeschel provided no persuasive authority that states an FLSA plaintiff

may recover both unpaid minimum wages and reimbursement of tips she was forced

                                          9
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 10 of 14 PageID 110




 to contribute to an illegitimate tip pool. The undersigned also found no case law

 expressly allowing for recovery of misappropriated tips in addition to unpaid

 minimum wages. Considering Ms. Groechel’s lack of persuasive authority, the usual

 practice of awarding only unpaid minimum wages, unpaid overtime, and liquidated

 damages, and the possibility that reimbursement of misappropriated tips in addition

 to a minimum-wage award might result in a double recovery,17 Ms. Groeschel should

 not be awarded $15,300 in “damages for tips misappropriated” by Fish House.

       D.     Liquidated Damages

       An employer who violates Sections 206 (minimum-wage provision) or 207

 (overtime provision) of the FLSA, must also pay the employee “an additional equal

 amount as liquidated damages.” 29 U.S.C. § 216(b). If an employer fails to show it

 acted in good faith when it failed to comply with Sections 206 or 207, then the court

 must award liquidated damages. Joiner v. City of Macon, 814 F.2d 1537, 1539 (11th

 Cir. 1987) (citation omitted).

       Ms. Groeschel’s complaint alleges Fish House acted knowingly and willfully

 when it failed to comply with Sections 206 and 207 of the FLSA. (Doc. 1, pp. 4–5).

 Ms. Groeschel also alleges Fish House failed to try to comply with the FLSA in good


 17 The possibility of a double recovery is requiring Fish House to pay Ms. Groeschel
 as a non-tipped employee for purposes of minimum-wage compensation and as a
 tipped employee by requiring Fish House to reimburse Ms. Groeschel
 misappropriated tips. Further, tips Ms. Groeschel received are not considered when
 calculating her minimum-wage or overtime awards (i.e., her awards are not reduced
 by tips she received), but Ms. Groeschel requests tips be considered for purposes of
 requiring Fish House to reimburse misappropriated tips.
                                            10
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 11 of 14 PageID 111




 faith. (Doc. 1, p. 4). A defendant who defaults admits well-pleaded allegations in the

 complaint. Buchanan, 820 F.2d 359 at 361 (citation omitted). By defaulting, Fish

 House admits it failed to act in good faith; therefore, Ms. Groeschel may recover

 liquidated damages.

       Liquidated damages equal the minimum-wage award plus the overtime award.

 Wallace, 247 F.R.D. at 684. So, Ms. Groeschel should be awarded $27,486.70 18 in

 liquidated damages.

       E.     Judgment for Attorney’s Fees

       A court must award reasonable attorney’s fees and costs to a prevailing

 plaintiff under the FLSA. 29 U.S.C. § 216(b); Wallace, 247 F.R.D. at 684 (citation

 omitted). Mr. Groeschel may therefore recover reasonable attorney’s fees and costs.

       The January 10th order required Ms. Groeschel “to file a declaration

 containing all information needed to support her . . . attorney’s fees [and] costs.” (Doc.

 14, p. 4). Ms. Groeschel includes no information about the reasonableness of her

 attorney’s fees or costs in her current motion. (Doc. 15). She instead requests to move

 for attorney’s fees and costs after the court enters judgment on the FLSA claims. (Id.

 at 8). An FLSA plaintiff may submit documentation supporting a judgment for

 attorney’s fees and costs after the court determines damages on the underlying FLSA

 claims. See Lopez v. Hacienda Mexican Grill, Inc., No. 8:13-CV-350-T-33MAP, 2013



 18  $8,942.80 (minimum-wage award) + $18,543.90 (overtime award) = $27,486.70
 (liquidated damages)
                                      11
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 12 of 14 PageID 112




 WL 2949137, at *5 (M.D. Fla. June 14, 2013) (allowing FLSA plaintiff to submit

 documentation about reasonable attorney’s fees and costs after the court determined

 the minimum-wage and overtime awards).

       Contrary to Ms. Groeschel’s request, however, the undersigned recommends

 deferring entry of default on the overtime (Count I) and minimum-wage (Count II)

 claims until after Ms. Groeschel’s reasonable attorney’s fees and costs are

 determined. Otherwise, the court would be directing the Clerk to enter judgments on

 Counts I and II separately from the judgment on Count IV, which requests an

 attorney’s fees judgment.

       For the purposes of a clean record, the undersigned recommends judgment on

 the minimum-wage and overtime claims (Counts I and II) be entered at the same

 time as judgment on the attorney’s fees claim (Count IV). Ms. Groeschel should be

 required to submit documentation, which must support her claim for attorney’s fees

 and costs, within fourteen days of the court’s order on Ms. Groeschel’s current motion.

 IV.   CONCLUSION

        Fish House owes Ms. Groeschel minimum-wage and overtime compensation

 because Fish House failed to plead or otherwise defend against Ms. Groeschel’s

 claims. Ms. Groeschel’s well-pleaded allegations establish Fish House failed to act in

 good faith when it failed to comply with the FLSA; so, Ms. Groeschel may also recover

 liquidated damages. And the court should defer entering judgment on the minimum-

 wage and overtime claims (Counts I and II) until after determining Ms. Groeschel’s

                                           12
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 13 of 14 PageID 113




 reasonable attorney’s fees and costs (Count IV).      The following is therefore

 RECOMMENDED:

       1.   Ms. Groeschel’s motion for damages on her overtime and minimum-

            wage claims (Doc. 15) should be GRANTED as follows:

            a.    Ms. Groeschel should be awarded $18,543.90 in unpaid overtime

                  (Count I).

            b.    Ms. Groeschel should be awarded $8,942.80 in unpaid minimum

                  wages (Count II).

            c.    Ms. Groeschel should be awarded $27,486.70 in liquidated

                  damages.

       2.   Entry of judgment on Counts I and II should be deferred until Ms.

            Groeschel’s reasonable attorney’s fees and costs are determined. At that

            point, judgment may be entered on Counts I, II, and IV.

       3.   Ms. Groeschel should be required to submit documentation, which must

            support her claim for attorney’s fees and costs (Count IV), within

            fourteen days of the court’s order on Ms. Groeschel’s current motion.

       ENTERED in Tampa, Florida on February 27, 2019.




                                        13
Case 8:18-cv-02500-VMC-AAS Document 18 Filed 02/27/19 Page 14 of 14 PageID 114




                                 NOTICE TO PARTIES

       Failure   to    file   written   objections   to   the   proposed   findings   and

 recommendations contained in this report within fourteen days from the date of this

 service bars an aggrieved party from attacking the factual findings on appeal. 28

 U.S.C. § 636(b)(1).


 cc:   Jefferson F. Riddell, Registered Agent
       3400 S. Tamiami Trail
       Sarasota, FL 34239

       Casey Key Fish House, Inc.
       801 Blackburn Point Rd.
       Osprey, FL 34229




                                            14
